DETAILED ACTION
This Office action is in response to Corrected Notice of Allowance mailed on 08/05/2022.  Claims 23, 25-30, 35, 36, 38-41, 43, and 44 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:










CLAIMS LISTING
38.	(Currently Amended) The messaging system as set forth in claim [[37]] 36, wherein:
the electronic media components are tracked and accounted for by the server.




















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “wherein: the electronic message includes one or more electronic media component that is not predefined for and is not common to the source computing device and a receiver computing device; wherein: delivery and receipt of the multiplicity of the electronic media components are queued and seamlessly executed in original media component types and in an order intended by the electronic message at the receiver computing device; the set of data values enable the source computing device, the receiver computing device, and the server computing device to track and account for the electronic message, including the order of play of the multiplicity of the electronic media components of the electronic message, prior to actual transmission to the receiver computing device; the server device transmits a least a portion of the server records to the source computing device, with the source computing device transmitting the composed electronic message based on server defined client records to the receiver computing device via the server device” as stated in claim 23 (and similarly in claims 25, 26, 35, 36, and 43).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 23, 25-30, 35, 36, 38-41, 43, and 44 indicated that claims 23, 25-30, 35, 36, 38-41, 43, and 44 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446